Citation Nr: 9914664	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than October 27, 
1995, for the grant of entitlement to compensation for 
corneal edema of the right eye, pursuant to 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to June 
1946.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which granted entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998), for corneal edema of the right eye.  A 20 
percent disability evaluation was assigned, effective from 
August 20, 1996.  The veteran was duly notified of this 
decision on February 25, 1997, and filed a notice of 
disagreement (NOD) on March 4, 1997.  The statement of the 
case (SOC) was issued on April 21, 1997.  On April 25, 1997, 
the veteran submitted his VA Form 9 substantive appeal.

During the course of the present appeal, the RO granted an 
increased disability evaluation of 30 percent for the 
veteran's service-connected corneal edema of the right eye in 
an October 1997 rating decision.  While the veteran filed an 
NOD to the increased rating in December 1997, and an SOC was 
issued in February 1998, a review of the claims files reveals 
that a timely substantive appeal is not of record.  
Therefore, the issue of entitlement to an increased rating 
for the veteran's service-connected corneal edema of the 
right eye is not in appellate status at this time.  See 
38 U.S.C.A. § 7105(a) (West 1991).

In March 1998, the RO assigned an effective date of October 
27, 1995, for the veteran' section 1151 compensation for 
corneal edema of the right eye, on the basis that the 
veteran's claim of August 20, 1996, was received within one 
year of his second right eye surgery on October 27, 1995.


FINDINGS OF FACT

1.  The veteran filed a claim for benefits under 38 U.S.C.A. 
§ 1151 on August 20, 1996, due to right eye surgery performed 
by VA on January 7, 1994.

2.  By a rating decision dated in February 1997, the RO 
granted a 20 percent disability evaluation pursuant to 
38 U.S.C.A. § 1151 for corneal edema of the right eye, 
effective August 20, 1996, the date of the veteran's original 
claim for compensation under section 1151.

3.  By a rating decision dated in March 1998, the RO granted 
an earlier effective date of October 27, 1995, for 
compensation for corneal edema of the right eye, pursuant to 
38 U.S.C.A. § 1151, based upon right eye surgery performed by 
VA on that date.


CONCLUSION OF LAW

The requirements for an effective date earlier than October 
27, 1995, for the grant of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998), for 
corneal edema of the right eye, have not been met.  
38 U.S.C.A. § 5110(c) (West 1991); 38 C.F.R. § 3.400(i) 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 5110 (West 1991), unless 
specifically provided otherwise, the effective date of an 
award based on an original claim of compensation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a).  The effective date of an award based 
on an original claim for disability compensation shall be the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date of the 
award will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(B)(2)(i) (1998); KL v. Brown, 
5 Vet. App. 205, 208 (1993).  The effective date of an award 
of disability compensation by reason of section 1151 of this 
title shall be the date such injury or aggravation was 
suffered if an application therefor is received within one 
year of such date; otherwise, the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(i).

The veteran asserts that he had cataract surgery of the right 
eye on January 7, 1994, and that the surgery appeared to be 
successful for about 3 weeks, at which point his vision in 
the right eye began to diminish.  Despite successive right 
eye surgeries on October 27, 1995, December 15, 1995, and 
March 29, 1996, the veteran states that his vision is 
minimal, and that the eyesight in his right eye is worse than 
in the left eye, which had not been true prior to the 
surgeries.  He states that the proper effective date for the 
grant of his compensation pursuant to section 1151 is the 
date of the initial surgery by VA on January 7, 1994.  The 
veteran concedes that he did not file a claim for 
compensation pursuant to § 1151 until August 20, 1996, 
because he thought the doctors could "fix the problem that 
happened" during his January 1994 surgery.  He states that 
once he knew his right eye condition would be permanent, he 
filed his claim.  He also avers that neither of the 
physicians who performed the right eye surgery in January 
1994 informed him that there was a "problem."

Review of the evidence of record reveals that the veteran 
underwent initial right eye surgery at the Milwaukee, 
Wisconsin, VA Medical Center (VAMC) on January 7, 1994, which 
consisted of phacoemulsification of the right eye with 
posterior chamber intraocular lens, and trabeculectomy with 
anterior vitrectomy.  The operative report noted that roughly 
3/4 into the phacoemulsification there was sudden shallowing of 
the anterior chamber, and the phacoemulsification was 
stopped.  It was noted at that point that there was a small 
tear in the posterior capsule.  Phacoemulsification was then 
completed and the Weck-cel vitrectomy was carried out.  It 
was reported there were a few strands of vitreous to the 
wound, and then an Ocutome anterior vitrectomy unit was 
placed in the eye, and an anterior vitrectomy was done.  The 
wound was rechecked for vitreous and was clear.  Healon was 
then injected into the wound and into the rent of the 
posterior capsule.  The anterior capsule was still intact 
except for a small radial tear at 6 o'clock.  A 6.0-
millimeter IOLAB posterior chamber 2.5 diopter lens was 
placed in the sulcus and rotated in good position.  The iris 
hooks were then removed and Miochol was placed in the eye.  
At that time, the iris was quite atonic and did not 
constrict.  The wound was rechecked for vitreous and was 
clear.  Then, using a Kelly punch, the trabeculectomy was 
performed without difficulty.  An iridectomy was then 
performed.  The wound was again checked for vitreous and none 
was found.

A January 13, 1994, VA eye clinical evaluation noted that the 
veteran was "doing well" status post surgery.  Eight days 
later, clinical evaluation noted that the filter was failing.  
A January 31, 1994, VA clinical record diagnosed a failed 
filter of the right eye.

On October 26, 1995, the veteran was admitted to the 
Milwaukee VAMC with pseudophakia of the right eye, for 
performance of penetrating keratoplasty, which was performed 
the following day.  The veteran was discharged on October 28, 
1995.

The veteran underwent a trabeculectomy with intraoperative 
mitomycin of the right eye on December 15, 1995.  On March 
29, 1996, a Baerveldt implant of the right eye was performed.  
On July 5, 1996, anterior chamber irrigation of the right eye 
Baerveldt implant was performed.

On August 20, 1996, the veteran's claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 was 
received.  The veteran based that claim upon the January 7, 
1994, right eye surgery.  He claimed that "the right eye 
surgery seemed successful for about 3 weeks and then my 
vision began to diminish."

As indicated previously, the veteran points to VA medical 
records of his January 1994 surgery in support of his claim 
that he is entitled to an effective date of January 7, 1994, 
for compensation for corneal edema of the right eye, pursuant 
to 38 U.S.C.A. § 1151.  The Board construes the veteran's 
statements pertaining to those medical records as an effort 
to characterize them as informal claims.  Pursuant to 
38 C.F.R. § 3.151(a) (1998), when claiming entitlement to VA 
benefits, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid.  
Additionally, pursuant to 38 C.F.R. § 3.155(a) (1998), any 
communication or action, indicating an intent to apply for VA 
benefits from a claimant, his duly authorized representative, 
a Member of Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered an informal 
claim, which must identify the benefit sought.

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of hospitalization by VA will be 
accepted as an informal claim.  38 C.F.R. § 3.157(b)(1) 
(1998).  The date of admission to a VA hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  Id.  (Emphasis added).  See also 
Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993); Dunson v. 
Brown, 4 Vet. App. 327, 329-30 (1993).

In the present case, there was no allowance or disallowance 
of service connection for corneal edema of the right eye 
prior to October 27, 1995.  Further, there is no evidence in 
the record, prior to the receipt of the original claim on 
August 20, 1996, that indicates any intent on the part of the 
veteran to apply for benefits, or in any way specifically 
identifies "the benefit sought," i.e., compensation for 
corneal edema of the right eye under 38 U.S.C.A. § 1151, as 
required by 38 C.F.R. § 3.155(a).  Dunson, 4 Vet. App. at 
329.  Thus, the Board finds that the January 7, 1994, 
hospital report does not constitute an informal claim for 
compensation for corneal edema of the right eye under the 
provisions of 38 U.S.C.A. § 1151.

Again, pursuant to 38 U.S.C.A. § 5110(c) and 38 C.F.R. 
§ 3.400(i), the effective date of an award of disability 
compensation under section 1151 is the date injury or 
aggravation was suffered, if an application is received 
within one year of such date.  Otherwise, the effective date 
is the date of receipt of the claim.  Even assuming, without 
conceding, that the date of injury or aggravation was the 
date of the January 7, 1994, surgery, the veteran (by his own 
admission) did not submit an application for benefits 
pursuant to 38 U.S.C.A. § 1151 until August 20, 1996.

The current effective date for section 1151 compensation of 
October 27, 1995, (the date of the veteran's second right eye 
surgery) is indeed within one year of the date of the 
veteran's initial August 20, 1996 claim.

Nor is there of record any evidence of injury or aggravation 
to the right eye from August 20, 1995 (one year prior to the 
veteran's claim) to October 26, 1995.  Pertinent evidence 
includes a VA eye clinical evaluation dated October 2, 1995, 
for which the veteran presented for evaluation of right eye 
vision.  The diagnoses were primary open-angle glaucoma 
(intraocular pressure stable), pseudophakic bullous 
keratopathy, right eye, and age-related macular degeneration.  
There was, however, no evidence of injury or aggravation to 
the right eye.  Thus, an effective date earlier than October 
27, 1995, is not warranted.  38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(i).  When the law is clear, as in this case, there is 
no other option but to apply the plain meaning of the 
statute.  See Sabonis v. Brown, 6 Vet. App. 426, 429 (1994); 
38 U.S.C.A. § 7104(c) (West 1991).  Accordingly, the appeal 
must be denied.


ORDER

Entitlement to an effective date earlier than October 27, 
1995, for the grant of entitlement to compensation for 
corneal edema of the right eye, pursuant to 38 U.S.C.A. 
§ 1151, is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

